Citation Nr: 1041908	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-31 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for 
residuals of prostate cancer.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of a severed left Achilles tendon for the period prior to April 
2, 2009.

3.  Entitlement to a rating in excess of 20 percent for residuals 
of a severed left Achilles tendon for the period beginning April 
2, 2009.  


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to October 
1964 and from January 1965 to January 1968, including service in 
the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran requested a Board hearing but 
failed to report.  He subsequently indicated that he would file a 
motion requesting that the hearing be rescheduled but he failed 
to do so.  Therefore, his request for a hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d).

The Board also notes that the Veteran apparently contends that 
the denial of service connection for a variety of disorders that 
the Veteran believes are secondary to his prostate cancer and/or 
his residuals of a severed Achilles tendon are part of this 
appeal.  The Veteran is advised that he perfected appeals only 
with respect to the initial rating that was assigned for his 
prostate cancer and for the rating assigned for his Achilles 
tendon injury.  If the Veteran wishes to file any new service 
connection claims, or applications to reopen his service 
connection claims which were denied, he should do so at the RO.


FINDINGS OF FACT

1.  Voiding dysfunction is the predominant residual of the 
Veteran's prostate cancer.  His symptoms were not shown to 
require the use of an appliance or the wearing of absorbent 
materials that need to be changed more than 4 times per day.

2.  Prior to April 2, 2009, the Veteran's residuals of a severed 
Achilles tendon were not shown to be productive of marked 
limitation of motion of the ankle or of at least moderately 
severe disability of the calf muscles.

3.  Beginning April 2, 2009, the Veteran's residuals of a severed 
Achilles tendon were not shown to be productive of severe muscle 
disability of the calf muscles.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent 
for residuals of prostate cancer were not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.115a, 4.115b, 
Diagnostic Code 7528 (2010).

2.  Prior to April 2, 2009, the criteria for a rating in excess 
of 10 percent for residuals of a severed Achilles tendon were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, 4.73, Diagnostic Codes 527, 5311 (2010).

3.  For the period beginning April 2, 2009, the criteria for a 
rating in excess of 20 percent for residuals of a severed 
Achilles tendon were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, 4.73, Diagnostic Codes 527, 5311 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 73 Fed. Reg. 23,353-23,356.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter dated in October 
2006, prior to the rating decision which is appealed herein, 
which explained the parameters of VA's duty to assist him with 
obtaining evidence in support of his claims.  The letter also 
explained what the evidence needed to show in order to establish 
service connection for a claimed disability and informed the 
Veteran that in order to receive a higher rating for a disability 
that is already service connected, he needed to show that it got 
worse.  The letter also explained the manner whereby VA assigns 
ratings and effective dates for service connected disabilities.   
The Veteran was also sent a letter in May 2008 that informed him 
of the specific criteria for rating the residuals of his prostate 
cancer.  Additionally, in August 2008 the Veteran was sent 
another letter that explained VA's duty to assist him, what the 
evidence needed to show in order to substantiate a claim for 
service connection and for an increased rating, and how VA 
assigns disability ratings and effective dates for service 
connected disabilities.  The Veteran's claim was subsequently 
readjudicated in an April 2010 supplemental statement of the case 
(SSOC).

Additionally, the Veteran's claim for a higher initial rating for 
his prostate cancer is a downstream issue from his claim for 
entitlement to service connection for that disability. The RO 
granted service connection for prostate cancer and assigned a 
noncompensable rating.  The Veteran then filed a notice of 
disagreement arguing that he should have received a higher 
rating.  After reviewing his claim the RO increased the Veteran's 
rating for his residuals of prostate cancer to 40 percent, 
effective the date of his claim.  However, the Veteran remained 
dissatisfied with this rating.  In these types of circumstances, 
VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-
2003.  In this precedential opinion, the General Counsel held 
that although VA is required to issue a statement of the case 
(SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 
5103(a) does not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue. Id.  
In this case, the Veteran was sent an SOC in September 2007 that 
addressed the propriety of the initial rating of the Veteran's 
residuals of prostate cancer.  This was also addressed in SSOCs 
that were sent to the Veteran, the most recent being dated in 
April 2010. 

In addition to its duty to provide various notices to claimants, 
VA also must make reasonable efforts to assist them with 
obtaining the evidence that is necessary in order to substantiate 
their claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, VA 
treatment records, private treatment records, and the written 
contentions of the Veteran.  The Veteran was also afforded three 
VA examinations of his ankle and two VA genitourinary 
examinations.  The examinations adequately documented the 
symptoms of the Veteran's residuals of prostate cancer and 
residuals of a severed Achilles tendon.  There is no indication 
that additional evidentiary development is necessary in order to 
fairly adjudicate the Veteran's claim.

For the reasons set forth above, the Board finds that VA 
satisfied the requirements of the VCAA in this case.

II.  Higher Ratings

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases in which a claim for a higher evaluation arises out of 
the initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the claim and 
appellate process. See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation for a service-connected disease 
or injury already has been established and entitlement to an 
increase in the disability rating is at issue, the present level 
of disability is of primary importance.  See, e.g., Franciso v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

	A.  Initial Rating for Prostate Cancer

The Veteran contends that his residuals of prostate cancer are 
more severe than are contemplated by the currently assigned 40 
percent rating for that disability.  

Malignant neoplasms of the genitourinary system, including 
prostate cancer, are rated pursuant to 38 C.F.R. § 4.115b, 
diagnostic code 7528.  This diagnostic code provides that a 100 
percent rating applies for 6 months after the cessation of 
surgical, x-ray, antineoplastic chemotherapy, or other 
therapeutic procedures.  Thereafter, if there has been no local 
reoccurrence or metastasis, the disorder is rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  

The criteria applicable to rating renal and voiding dysfunction 
are set forth in 38 C.F.R. § 4.115a.  A 40 percent rating applies 
when there is daytime voiding intervals of less than one hour or 
awakening to void 5 or more times per night or when the voiding 
dysfunction requires the wearing of absorbent materials that must 
be changed 2 to 4 times per day.  A 60 percent rating applies 
when the voiding dysfunction requires the use of an appliance or 
wearing absorbent materials that must be changed more than 4 
times per day.

Under the alternative criteria applicable to rating renal 
dysfunction, a 60 percent rating applies when there is constant 
albuminuria with some edema, a definite decrease in kidney 
function, or hypertension that is at least 40 percent disabling 
under diagnostic code 7101.  An 80 percent rating applies when 
there is persistent edema and albuminuria with BUN 40 to 80mg%, 
or creatnine 40 to 8 mg%, or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, or 
limitation of exertion.  A 100 percent rating applies when 
regular dialysis is required, or when the disorder precludes more 
than sedentary activity as a result of persistent edema and 
albuminuria, or when there is BUN more than 80mg%, creatnine more 
than 8mg%, or markedly decreased function of kidney or other 
organ systems, especially the cardiovascular system.

A March 2003 private treatment record reflects that the Veteran 
had prostate cancer that was treated surgically.  There was a 
finding of negative lymph nodes with no obvious capsular 
penetration.  The conclusion was that the Veteran had organ-
confined and hopefully cured prostate cancer.  By April 2003 the 
Veteran was "looking and feeling great" and his prostate 
specific antigen (PSA) was down to .06.  

The Veteran was afforded a VA genitourinary examination in 
February 2007.  The claims folder was not available at that time 
and the examiner did not have any of the Veteran's treatment 
records to review.  However the Veteran reported that he had a 
retropubic prostatectomy and that he had not seen a physician 
since that time.  

The Veteran reported that he lost 20 pounds over the last 4 
years.  He reported that he had nocturia varying between 3 and 6 
times per night.  If he strained he lost control and becomes 
incontinent.  He denied any dysuria or alterations in stream.  He 
denied having recurrent urinary tract infections and had not been 
hospitalized for urinary tract infections in the past.

Examination showed that the testicles were normal in size and 
that the Veteran had a good rectal sphincter despite an absent 
cremasteric reflex.  The prostate fossa was empty and there was 
no unusual induration noted.  The Veteran's blood pressure was 
120/80 and his heart was in regular sinus rhythm without any 
murmur.  There was no ankle edema and peripheral pulses were 
palpable.  The Veteran's PSA was 0 and there was no active 
disease.

In various written statements that were submitted by the Veteran 
he contended that since his surgery he experienced urinary 
incontinence, fatigue, shortness of breath, dizziness, headaches, 
abdominal discomfort, nausea, constipation, urinary urgency, 
soreness, swelling, stiffness, and muscle pain.  He attributed 
all of these symptoms to residuals of his prostate cancer.  

The Veteran's residuals of prostate cancer were reexamined by VA 
in April 2009.  This time, the examiner was able to review the 
claims file including the Veteran's medical records.  

At that time, the Veteran reported that he had prostate cancer 
that was surgically treated in 2003.  There were no confirmed 
recurrences of the prostate cancer.  Since that time, however, he 
experienced urinary frequency, incontinence, constipation, 
intermittent perineal discomfort, and erectile dysfunction.  He 
also endorsed anorexia and a 10 pound weight loss over the past 
month.  There was no lethargy or weakness reported.  

The Veteran reported that his daytime voiding intervals were 1 1/4 
to 1 1/2 hours during the day and 1 1/2 to 2 hours at night.  He 
reported that his urine stream varied, sometimes being normal and 
sometimes being significantly diminished.  There was no hesitancy 
or dysuria.  The Veteran reported urinary incontinence that 
required the changing of absorbent materials 3 to 4 times a day 
when he was out and about.  However, he often stayed home to 
avoid having to use absorbent materials. No appliance was needed.  

There was no history of recurrent urinary tract infections, renal 
colic, bladder stones, or acute nephritis.  There was one 
hospitalization for a urinary tract infection in 2003 but none 
since.  The Veteran was not on any special diet and was not 
taking any medications for genitourinary tract conditions.  He 
did not need treatments with intermittent catheterizations, 
dilations, or drainage procedures.  

The examiner opined that, were the Veteran working, his 
genitourinary problems would severely impact his work because he 
must suddenly and frequently interrupt his activities to use the 
bathroom.  This circumstance also affects his usual daily 
activities. 

Upon examination, the Veteran's blood pressure was 122/75.  There 
was no persistent or intermittent edema of the bilateral lower 
extremities and no history of dialysis.  The Veteran's heart rate 
and rhythm were regular.  There was no evidence of jaundice or 
icterus.  The Veteran's abdomen was soft, non-tender, non-
distended and there were normal bowel sounds.  A genital 
examination revealed diminished creamatic reflexes bilaterally.  
Otherwise, the examination was normal.  The digital rectal 
examination revealed the absence of the prostate with an empty 
prostatic fossa.  The examination was limited because of 
perirectal muscle spasm.  Labs showed a PSA of .04, otherwise the 
results were within normal limits.  

The examiner diagnosed prostate cancer with treatment with 
radical prostatectomy and residuals of prostate cancer consisting 
of urinary incontinence, detrusor instability, variable urine 
stream, perineal discomfort, constipation, and erectile 
dysfunction.  The Veteran is currently receiving special monthly 
compensation for his erectile dysfunction.

Insofar as there is no evidence of renal dysfunction, the 
Veteran's residuals of prostate cancer are rated as voiding 
dysfunction.  Although the rating schedule refers to various 
types of voiding dysfunction, only the predominant area of 
dysfunction is considered for rating purposes.  38 C.F.R. § 
4.115a.  Thus, in order to receive a schedular rating in excess 
of 40 percent, the Veteran would need to have to have urinary 
leakage or incontinence that required the use of an appliance or 
the wearing of absorbent materials that must be changed more than 
4 times a day.  The Veteran does not use an appliance and he did 
not report that he had to change his absorbent materials more 
than 4 times a day.  Rather, at his most recent examination, he 
reported that he had to change his absorbent materials 3 to 4 
times per day when he was out and about and that he did not need 
to wear absorbent materials when he was at home.

The Board finds that the Veteran's symptoms do not present such 
an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  While the Veteran 
experiences some intermittent perineal discomfort and 
constipation that are associated with his residuals of prostate 
cancer, there was no showing that these symptoms were so severe 
as to cause the rating schedule to inadequately compensate the 
Veteran for his residuals of prostate cancer.  His primary 
symptoms involved urinary frequency, urinary incontinence, and 
variable urine stream.  These urinary difficulties are expressly 
contemplated by the 40 percent rating that is currently assigned 
for his voiding dysfunction.  It is noted that if the Veteran 
believes that he has developed a distinct secondary 
gastrointestinal disorder, he may seek service connection for 
same but that is outside the scope of this appeal.  

Although the examiner who performed the April 2009 examination 
indicated that the Veteran's residuals of prostate cancer would 
severely affect his employment were he not retired, a finding 
that the evidence before VA presents such an exceptional 
disability picture that the schedular rating is inadequate is a 
prerequisite to the consideration of factors such as the effect 
of a disability on employment or repeated hospitalizations.  Id.  
In any event, insofar as the Veteran is retired there is no 
actual affect on his employment.  

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, a rating in excess of 40 percent for residuals of 
prostate cancer is denied.

Consideration of entitlement to a total disability rating by 
reason of individual unemployability is unnecessary in this case 
because the Veteran is already in receipt of this benefit.


	B.  Increased Rating for Residuals of a Severed Achilles 
Tendon

The Veteran contends that the residuals of his severed left 
Achilles tendon are more severe than is encompassed by the 10 
percent rating assigned for the period prior to April 2, 2009, 
and the 20 percent rating assigned for the period beginning April 
2, 2009.

Prior to April 2, 2009, the Veteran's residuals of a severed left 
Achilles tendon were rated according to 38 C.F.R. § 4.73 
diagnostic code 5311, which addresses injuries to muscle group 
XI.  The function of this muscle group are propulsion, plantar 
flexion of the foot, stabilization of the arch of the foot, 
flexion of the toes, and flexion of the knee, depending on the 
particular muscle affected.  A 0 percent rating is assigned for a 
slight impairment of muscle function, a 10 percent rating is 
assigned for moderate impairment, a 20 percent rating is assigned 
for moderately severe impairment, and a 30 percent rating is 
assigned for severe impairment of muscles in this muscle group.  

Beginning April 2, 2009, the Veteran's residuals of a severed 
left Achilles tendon were rated pursuant to 38 C.F.R. 4.71a, 
diagnostic code 5271 which addresses limited motion of the ankle.  
A 20 percent rating is assigned for marked limited motion of the 
ankle.  This is the higher schedular rating that is available for 
limited motion of the ankle.  

As to the Veteran's residuals of a severed left Achilles tendon 
first rated as a muscle injury and subsequently rated as limited 
motion of the ankle, it is noted that he may not receive 
concurrent separate ratings for both muscle disability and 
limited motion.  Separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long as 
the symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, insofar 
as muscle injuries affect the function of the associated joints, 
assigning separate ratings for both limited motion of the ankle 
and an associated muscle injury would violate the rule against 
pyramiding that is set forth at 38 C.F.R. § 4.14.  Thus, the 
Veteran's left ankle disability can be rated either as a muscle 
injury or as limited motion of the ankle, whichever is more 
favorable to the Veteran, but he cannot receive concurrent 
separate ratings under both diagnostic codes.

	(1)  Period Prior to April 2, 2009

The Veteran was examined with respect to his claim for a higher 
rating for his residuals of a severed Achilles tendon in November 
2006.  At that time, the Veteran reported that his left ankle was 
beginning to stiffen up, that he had less flexibility, and that 
he was experiencing pain in his left ankle and calf.  

Physical examination revealed thickening of the Achilles tendon.  
The tendon was intact.  There was no visible surgical scar and no 
tissue loss or adhesion.  There was no loss of 
gastrocnemus/soleus muscle function although there was a 
difference in the circumference of both legs with the left calf 
muscle being smaller than the right.  The circumference of the 
right leg was 36 centimeters and the left leg was 32 centimeters.  
The posterior group muscles of the leg were able to move the 
ankle joint through a normal range of motion with sufficient 
comfort, endurance, and strength to accomplish activities of 
daily living.  The calf muscle could plantar flex the ankle joint 
independently through the useful range of pain free motion.  
Muscle strength was 5 out of 5 on the left side and 4 out of 5 on 
the right side.  The range of motion of the ankle as 13 degrees 
of dorsiflexion on the right and 10 degrees of dorsiflexion of 
the left and 50 degrees of plantar flexion on the right and 30 
degrees of plantar flexion on the right.  The examiner considered 
these ranges of motion to indicate no clinically significant 
limitation in the ankle joint's range of motion, nor was there 
evidence of painful motion, edema, instability, or tenderness.  
The Veteran was able to rise up on his toes and had a propulsive 
heel to toe gait with no evidence of a limp.  The examiner 
diagnosed an Achilles tendon rupture with surgical repair and 
mild atrophy of the left calf muscles with minimal weakness.  The 
examiner assessed the Veteran's residuals of a severed Achilles 
tendon as causing "no functional impairment."

On his notice of disagreement which was received by VA in March 
2007 the Veteran reported that he had atrophy of the calf muscle, 
painful motion and stiffness of the left ankle, and that his left 
lower extremity was weak, easily fatigued, and caused an abnormal 
gait.  On an undated letter the Veteran indicated that his ankle 
problems, as well as various other health problems, caused 
difficulty standing or walking for more than 20 to 30 minutes. 

The Veteran's residuals of a severed left Achilles tendon were 
reexamined by VA in January 2008.  At that time, the Veteran 
complained of a "tightness" in his left Achilles tendon and 
occasional spasms in his left calf muscle when he spent a lot of 
time on his feet.  The left Achilles tendon felt as if it pulled.  
He also sometimes experienced pain on the bottom of left heel 
after standing too long as well as hip pain.  He wore arch 
supports and took an over the counter pain reliever.  He also 
reported that staying off his feet helped relieve his symptoms.  

Examination of the left foot and ankle revealed an increased 
thickness of the Achilles tendon as it approached its insertion 
into the posterior aspect of the calceneus.  The integrity of the 
tendon appeared intact.  There was a bony prominence at the level 
of the first and second metatarsal cuneiform joints which was 
present bilaterally but was more pronounced on the left foot.  
Range of motion of the left ankle was 7 degrees of dorsiflexion 
and 35 degrees of plantar flexion.  This was within normal 
limits; however there was slightly diminished range of motion of 
the left ankle as compared to the right ankle.  There was no pain 
on palpation of the Achilles tendon.  There was no evidence of 
painful motion, edema, weakness, instability, or tenderness.

The Veteran was able to rise up on his toes without difficulty.  
He was ambulatory with a heel to toe gait and no limp.  Both feet 
were maximally pronated throughout the gait cycle.  There were no 
objective functional limitations although the Veteran described 
pain with prolonged standing.  

There was some evidence of abnormal weight bearing but this was 
present on both feet.  The Achilles tendon was vertically aligned 
and there was no pain on manipulation of the Achilles tendon.

X-rays of the Veteran's left ankle showed a thickening of the 
Achilles tendon that represented chronic tendonopathy.  This 
finding was consistent with clinical observations.  There was 
some mild degenerative spurring off the anterior surgiace of the 
tibia bilaterally.   

The examiner diagnosed Achilles tendon rupture, status post 
surgical repair left ankle and mild atrophy of the left calf 
muscles with minimal weakness.  He also diagnosed foot disorders 
that were unrelated to the Veteran's Achilles tendon injury.  The 
injury was noted to be well healed and the thickening of the 
tendon did not appear to interfere with lower extremity function.

The Veteran's VA treatment records do not show treatment for 
residuals of the Veteran's severed Achilles tendon during this 
time period.

The evidence does not show that the Veteran met the criteria for 
a rating in excess of 10 percent for the period prior to April 2, 
2009.  His left calf muscle disability was no more than moderate.  
While there was mild atrophy of the left calf muscle, the 
examiner determined that this caused only minimal weakness and 
that his residuals of a severed Achilles tendon did not cause any 
functional impairment other than pain with prolonged standing.  
While the Veteran indicated that he had an abnormal gait, this 
assertion is not credible as the VA examiner observed that the 
Veteran's gait was normal on two separate occasions.  Moreover, 
while the Veteran asserted that he had difficulty standing or 
walking for more than 30 minutes, he attributed this only in part 
to the residuals of his severed Achilles tendon.  He also 
reported that hip and back problems contributed to this 
limitation.  Additionally, at the second VA examination the 
examiner noted that various structural conditions of his feet 
could affect his knee and hip.  The objective findings on 
examination did not indicate that he had any functional 
limitations on standing or walking that were caused by his 
residuals of a severed Achilles tendon although, as noted, the 
Veteran reported pain with prolonged standing.  

The Veteran would not receive a higher rating for this period 
pursuant to diagnostic code 5271, limited motion of the ankle, 
because at the November 2006 VA examination the examiner 
determined that there was no clinically significant loss of range 
of motion of the ankle, and at the January 2008 VA examination 
the examiner noted that while the range of motion of the 
Veteran's left ankle was slightly diminished it was still within 
normal limits.

The Board also finds that the Veteran's symptoms did not present 
such an exceptional disability picture as to render the schedular 
rating inadequate.  The Veteran's mild weakness of the calf 
muscle was fully contemplated by the rating schedule.  38 C.F.R. 
§ 3.321(b).  See also Thun, 11 Vet. App. at 115.

The Board considered the benefit of the doubt doctrine.  However, 
the weight of the evidence is against the Veteran's claim for a 
rating in excess of 10 percent for the period prior to April 2, 
2009.  See, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

		(2)  The Period Beginning April 2, 2009

The Veteran's left lower extremity was reexamined by VA on April 
2, 2009.  At that time the Veteran reported that he had left 
ankle pain that gradually worsened over the years.  He also 
reported lack of endurance of his left ankle.  There was no left 
ankle region weakness, stiffness, swelling, head, redness, 
instability, giving way, locking, or fatigability.  The Veteran 
reported taking an over the counter pain reliever to treat his 
ankle pain.  This helped somewhat.  

The Veteran reported flare ups of ankle pain that occurred about 
2 to 3 times a week and which lasted from several hours to a day.  
He was unable to tolerate heavy lifting or prolonged standing or 
walking due to his left ankle pain.  While he was retired, the 
examiner believed that these limitations would have significantly 
impacted his ability to perform his former occupation as a truck 
driver.

Examination of the Veteran's left ankle revealed objective 
evidence of painful motion, tenderness, and abnormal movement.  
The Veteran grimaced with some of his left ankle range of motion 
testing and he was tender over the Achilles tendon region from 
the insertion at the base of the heel up to its connection to the 
gastrocnemius/soleus muscle complex of the left calf.  The 
Veteran had limited range of motion of his left ankle.  He had 0 
to 17 degrees of active plantar flexion with pain at 17 degrees 
and he had 0 to 22 degrees of passive plantar flexion with pain 
beginning at 17 degrees.  The active range of motion with left 
ankle dorsiflexion for 0 to 3 degrees with pain occurring at 3 
degrees and he had passive range of motion of 0 to 5 degrees with 
pain beginning at 3 degrees.  There was no additional limitation 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use.  

There was no objective evidence of left ankle edema, effusion, 
instability, weakness, redness, heat, or guarding of movement.  
The Veteran walked with a slight limp.  There were no 
callosities, breakdown, or unusual shoe wear patterns.  There was 
no ankylosis.  There was no evidence of inflammatory arthritis 
and con constitutional signs.  There was no varus or valgus 
angulation of the os calcis in relationship to the long axis of 
the tibia and fibula.  X rays showed mild degenerative changes of 
the left ankle joint with slight spurring off the articular 
surface of the tibia as well as degenerative changes in the 
joints of the left foot.  There was also mild ossification 
between the distal tibia and fibula which were suspected to be 
related to the Veteran's prior injury to the interosseous 
ligament.  The examiner diagnosed residuals of a severed left 
Achilles tendon and degenerative joint disease that was secondary 
to those residuals.

As noted above, 20 percent is the highest schedular rating that 
is available for limited motion of the ankle.  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
provisions of 38 C.F.R. § 4.40 and 4.45, which relate to limited 
motion due to pain, are thus not applicable.  See, e.g. Spencer 
v. West, 13 Vet. App. 376, 382 (2000).  Moreover, insofar as 
arthritis with loss of range of motion is rated according to the 
diminished motion of the affected joint applying diagnostic code 
5003 would not yield a higher rating.  

Additionally, application of diagnostic code 5311, pursuant to 
which the Veteran was formally rated, would not yield a higher 
rating because, in order to receive a 30 percent rating pursuant 
to that diagnostic code the Veteran would have to have severe 
muscle injury.  There is no evidence of severe muscle injury in 
this case.  Rather, the April 2, 2009 examination indicated that 
the predominant disability to be pain and limitation of motion of 
the left ankle.  There were no finding related to a severe muscle 
injury.  

The Board also finds that the Veteran's symptoms did not present 
such an exceptional disability picture as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. 
App. at 115.  The rating schedule contemplates the Veteran's 
limitation of motion and pain, which was considered in assigning 
the 20 percent rating for marked limitation of motion.  As 
previously discussed, a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular rating is inadequate is a prerequisite to the 
consideration of factors such as the effect of a disability on 
employment or repeated hospitalizations.  Id.  In any event, 
there is no present effect on the Veteran's employment because he 
is retired, and there is no evidence of repeated hospitalizations 
as a result of the injury to the Veteran's Achilles tendon.  

Moreover, as previously noted, consideration of entitlement to a 
total disability rating by reason of individual unemployability 
is unnecessary in this case because the Veteran is already in 
receipt of this benefit.


ORDER

A rating in excess of 40 percent for residuals of prostate cancer 
is denied.

A rating in excess of 10 percent for residuals of a severed 
Achilles tendon for the period prior to April 2, 2009, is denied.

A rating in excess of 20 percent for residuals of a severed 
Achilles tendon for the period beginning April 2, 2009, is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


